RECOMMENDED FOR PUBLICATION
                                   Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                          File Name: 21a0208p.06

                      UNITED STATES COURT OF APPEALS
                                      FOR THE SIXTH CIRCUIT



                                                                ┐
 RONALD JOHNNY-WAYNE MORRELL (20-1238);
                                                                │
 RICARDO W. EDMONDS (20-1347); ANTHONY E.
                                                                │
 THOMPSON (20-1448); RONALD KENNEDY (20-1752),                   >        Nos. 20-1238/1347/1448/1752
                             Petitioners-Appellees,             │
       v.                                                       │
                                                                │
                                                                │
 WARDENS,*                                                      │
                                 Respondents-Appellants.        │
                                                                ┘

  Appeals from the United States District Court for the Eastern District of Michigan at Detroit.
              Morrell: No. 2:17-cv-10961—George Caram Steeh, III, District Judge;
                     Edmonds: 2:18-cv-11691—Sean F. Cox, District Judge;
               Thompson: 2:18-cv-13959—Terrence George Berg, District Judge;
                 Kennedy: 2:17-cv11578—Nancy G. Edmunds, District Judge.

                                        Argued: July 29, 2021

                                Decided and Filed: September 3, 2021

                    Before: GIBBONS, STRANCH, and BUSH, Circuit Judges.

                                         _________________

                                               COUNSEL

ARGUED: Scott R. Shimkus, OFFICE OF THE MICHIGAN ATTORNEY GENERAL,
Lansing, Michigan, for the Appellants in 20-1448 and 20-1347. Daniel S. Harawa,
WASHINGTON UNIVERSITY SCHOOL OF LAW, St. Louis, Missouri, for Appellee
Thompson. James W. Amberg, AMBERG & AMBERG, PLLC, Royal Oak, Michigan, for
Appellee Kennedy. ON BRIEF: Scott R. Shimkus, Jared D. Schultz, OFFICE OF THE
MICHIGAN ATTORNEY GENERAL, Lansing, Michigan, for the Appellants. Daniel S.
Harawa, WASHINGTON UNIVERSITY SCHOOL OF LAW, St. Louis, Missouri, for Appellee
Thompson. James W. Amberg, AMBERG & AMBERG, PLLC, Royal Oak, Michigan, for

        *
         DeWayne Burton (20-1238), Randee Rewerts (20-1347 & 20-1752), and O’Bell T. Winn (20-1448) are the
wardens currently named as appellants in these appeals.
 Nos. 20-1238/ 1347/               Morrell, et al. v. Wardens                              Page 2
 1448/ 1752

Appellee Kennedy. Gary W. Crim, Dayton, Ohio, for Appellee Morrell. Eugene Zilberman,
SMYSER KAPLAN & VESELKA, L.L.P., Houston, Texas, for Appellee Edmonds.

                                       _________________

                                            OPINION
                                       _________________

       JULIA SMITH GIBBONS, Circuit Judge.                 Petitioners Ronald Morrell, Ricardo
Edmonds, Anthony Thompson, and Ronald Kennedy each filed a petition for writ of habeas
corpus in the Eastern District of Michigan asking for relief based on Michigan’s sentencing
guidelines. The district courts held that the petitioners were entitled to relief because they were
sentenced under Michigan’s formerly mandatory sentencing guidelines that included
enhancements for judicially found facts. The district courts conditionally granted the petitions
and remanded petitioners’ cases to their respective state trial courts for resentencing. The state
now agrees that Michigan’s mandatory guidelines violated the Sixth Amendment and concedes
that petitioners are entitled to some form of relief. The state argues, however, that instead of
remanding for resentencing, the district court should have remanded petitioners’ cases for a more
limited remedy known as a Crosby hearing where the trial court determines whether it would
have issued a materially different sentence had the Michigan guidelines been advisory rather
than mandatory at the time of the original sentencing. Because the district courts acted within
their discretion to dispose of these habeas cases as law and justice require, we affirm the district
courts’ judgment in each case.

                                                 I.

                                                A.

       On February 17, 2015, Ronald Morrell pled no contest to 26 counts for his role in an
armed home robbery: one count of armed robbery, four counts of unlawful imprisonment, one
count of first-degree home invasion, one count of larceny of a firearm, one count of larceny in a
building, five counts of felonious assault, and thirteen counts of possession of a firearm during
the commission of a felony. Morrell v. Burton, No. 17-10961, 2020 WL 59700, at *1 (E.D.
Mich. Jan. 6, 2020). He was sentenced to concurrent terms of imprisonment of thirty to sixty
 Nos. 20-1238/ 1347/               Morrell, et al. v. Wardens                             Page 3
 1448/ 1752

years for his armed-robbery conviction, ten to fifteen years for his unlawful-imprisonment and
home-invasion convictions, two to five years for his larceny-of-a-firearm conviction, two to four
years for his felonious-assault convictions, and two-year prison terms for his felony-firearm
convictions, to be served consecutively to his other sentences but concurrently with one another.
Id.   The Michigan Court of Appeals and the Michigan Supreme Court denied Morrell’s
application for leave to appeal. People v. Morrell, No. 330591, 2016 Mich. App. LEXIS 2606
(Mich. Ct. App. Mar. 29, 2016), leave to appeal denied, 885 N.W.2d 274 (Mich. 2016) (mem.).

       Morrell filed a petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254 on March
13, 2017. Among other things, Morrell argued that the sentencing court violated his Sixth
Amendment right to a jury trial by using judicially found facts to score offense variables under
the Michigan Sentencing Guidelines. Morrell, 2020 WL 59700, at *1. The district court held
that Michigan’s sentencing guidelines were unconstitutional under Alleyne v. United States, 570
U.S. 99 (2013). Thus, the district court granted Morrell’s petition and ordered “the state trial
court to conduct a re-sentencing in conformity with the Sixth Circuit’s holding in [Robinson v.
Woods, 901 F.3d 710, 718 (6th Cir. 2018)].” Morrell, 2020 WL 59700, at *4.

       The state timely filed a motion to alter or amend the judgment before the district court.
The state conceded that Morrell is entitled to some form of relief but challenged the district
court’s chosen remedy. The state argued that instead of a full resentencing, the court should
remand to the state trial court “to allow it to determine whether it would have imposed a
materially different sentence if it had not been constrained by the previously mandatory
guidelines, given that the guidelines are now advisory.” DE 33, Morrell, Mot. to Alter or Amend
the J., Page ID 1737. The state’s requested relief is referred to as a Crosby hearing after United
States v. Crosby, 397 F.3d 103 (2d Cir. 2005). After giving Morrell a chance to respond, the
district court denied the state’s motion to alter or amend the judgment. Morrell v. Burton, 17-
10961, 2020 WL 746954 (E.D. Mich. Feb. 14, 2020). The state timely appealed.

                                               B.

       On August 6, 2013, a Michigan trial court convicted Ricardo Edmonds of one count each
of home invasion and aggravated stalking. As a habitual offender, he was sentenced to a
 Nos. 20-1238/ 1347/               Morrell, et al. v. Wardens                            Page 4
 1448/ 1752

minimum of twenty-one and a half years and a maximum of forty years imprisonment for each
conviction. This sentence was based on Edmonds’s guideline range, which included three
sentencing enhancements for facts not found by the jury. His conviction was affirmed on direct
appeal. People v. Edmonds, No. 318262, 2014 WL 7157625 (Mich. Ct. App. Dec. 16, 2014),
leave to appeal denied, 863 N.W.2d 311 (Mich. 2015) (mem.).

       Edmonds filed a motion for relief from judgment after the Michigan Supreme Court
decided People v. Lockridge, 870 N.W.2d 502 (Mich. 2015), which held that the Michigan
Sentencing Guidelines violated defendants’ Sixth Amendment right to have a jury find any facts
that increase the mandatory minimum sentences. Id. at 511. The state court denied Edmonds’s
motion because it found that Lockridge did not apply retroactively. Edmonds’s leave to appeal
was denied by the Michigan Court of Appeals and Michigan Supreme Court.                People v.
Edmonds, No. 33634, 2017 Mich. App. LEXIS 2215 (Mich. Ct. App. May 12, 2017), leave to
appeal denied, 910 N.W.2d 250 (Mich. 2018) (mem.).

       Edmonds filed a petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254 in May
2018. The district court denied Edmonds’s petition because it concluded that it was not clearly
established at the time that the Michigan Sentencing Guidelines were unconstitutional. Edmonds
v. Rewerts, No. 18-11691, 2019 WL 423820 (E.D. Mich. Feb. 4, 2019). This court granted a
certificate of appealability on Edmonds’s sentencing claim. During the pendency of his appeal,
the state conceded that Edmonds was entitled to habeas relief based on Michigan’s
unconstitutional sentencing guidelines and requested that Edmonds’s appeal be held in abeyance
while it requested a remand. The district court subsequently granted Edmonds relief on his
sentencing claim and ordered “the state trial court to conduct a re-sentencing in conformity with
the Sixth Circuit’s holding in Robinson.” Edmonds v. Rewerts, No.18-11691, slip op. at 6 (E.D.
Mich. Feb. 27, 2020). The state appealed, arguing that the district court should have ordered a
Crosby remand to the state court rather than a full resentencing.

                                                C.

       Anthony Thompson was convicted of second-degree murder, possession of a firearm
while under the influence, and possession of a firearm during the commission of a felony.
 Nos. 20-1238/ 1347/                       Morrell, et al. v. Wardens                                          Page 5
 1448/ 1752

People v. Thompson, No. 319075, 2015 WL 1122675, at *1 (Mich. Ct. App. March 12, 2015).
He was sentenced to fifteen to thirty years of imprisonment for second-degree murder, five to
fifteen years of imprisonment for possession of a firearm while under the influence, and a
consecutive two-year sentence of imprisonment for possession of a firearm during the
commission of a felony. Id. Thompson alleges that his “entire sentencing proceeding was
infected with errors,” including multiple inaccuracies in his presentencing report. CA 6 R. 26,
Appellee Br., 5. Nevertheless, his convictions were affirmed on direct appeal.                              People v.
Thompson, No. 319075, 2015 WL 1122675, leave to appeal denied, 869 N.W.2d 611 (Mich.
Sept. 29, 2015) (mem.).

         Thompson subsequently moved for relief from judgment in the state trial court, arguing
that his sentence violated the Sixth Amendment because the trial court engaged in judicial
factfinding. The trial court denied Thompson’s motion because it held that Lockridge did not
apply retroactively. The Michigan Court of Appeals and Michigan Supreme Court denied
Thompson’s application for leave to appeal.

         In December 2018, Thompson filed a petition for a writ of habeas corpus pursuant to
28 U.S.C. § 2254. The district court conditionally granted Thompson’s petition after finding that
Michigan’s Sentencing Guidelines were unconstitutional and ordered the Michigan state court to
resentence Thompson within 90 days of the date of the opinion. Thompson v. Winn, No. 2:18-
cv-13959, 2020 WL 1847967 (E.D. Mich. Apr. 13, 2020). The state filed a notice of appeal on
May 12, 2020. On May 28, 2020, the state filed a motion for a stay pending appeal arguing for
the first time (in this case) that the district court should have ordered a Crosby remand instead of
a full resentencing.1 The district court granted the stay.

                                                           D.

         On May 20, 2013, Ronald Kennedy was convicted of second-degree murder, assault with
intent to murder, and domestic violence. People v. Kennedy, No. 316985, 2014 WL 6853000, at

         1
           Thompson argues that the state waived its ability to challenge the district court’s chosen remedy because it
raised the issue for the first time in its motion to stay after having already filed a notice of appeal. Because we reach
the merits of Thompson’s case to decide the other three cases in this consolidated appeal, we decline to address
Thompson’s waiver argument.
 Nos. 20-1238/ 1347/                 Morrell, et al. v. Wardens                              Page 6
 1448/ 1752

*1 (Mich. Ct. App. Dec. 4. 2014). Kennedy was sentenced as a habitual offender to seventy to
one-hundred-fifty years of imprisonment for second-degree murder, forty to eighty years of
imprisonment for assault with intent to murder, and three to fifteen years of imprisonment for
domestic violence.       Id.   Leave to appeal was denied by the Michigan Supreme Court.
863 N.W.2d 76 (Mich. 2015) (mem.).

          Kennedy later filed a motion for relief from judgment arguing, like the three other
petitioners, that the trial court engaged in judicial factfinding to increase his sentencing guideline
range in violation of his Sixth Amendment rights. The state trial court denied his claim because
it found that Lockridge did not apply retroactively.        The Michigan Court of Appeals and
Michigan Supreme Court denied Kennedy’s motion for leave to appeal. People v. Kennedy, No.
333655, 2016 Mich. App. LEXIS 2697 (Mich. Ct. App. Aug. 10, 2016), leave to appeal denied,
893 N.W. 2d 609 (Mich. 2017) (mem.).

          Kennedy filed a petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254 in May
2017. The district court conditionally granted Kennedy habeas relief on his sentencing claim
because it found that “Alleyne clearly established that Michigan’s pre-Lockridge mandatory
minimum sentencing guidelines scheme violated the Sixth Amendment.” Kennedy v. Jackson,
No. 2:17-cv-11578, 2020 WL 3972549 (E.D. Mich. July 14, 2020). The district court ordered
the state court “to conduct a re-sentencing procedure in conformity with the Sixth Circuit’s
decision in Robinson,” and stated that if the state failed to resentence Kennedy within 120 days,
Kennedy could seek an unconditional writ releasing him from custody. Id. at *15. The state
appealed, and the parties stipulated to stay the 120-day conditional grant period pending the
appeal.

          On June 11, 2021, this court consolidated these cases for the purpose of submission.

                                                  II.

          We review a district court’s choice of a habeas remedy for abuse of discretion. Ewing v.
Horton, 914 F.3d 1027, 1033 (6th Cir. 2019); Gentry v. Deuth, 456 F.3d 687, 697 (6th Cir.
2006).
 Nos. 20-1238/ 1347/                       Morrell, et al. v. Wardens                                            Page 7
 1448/ 1752

“Abuse of discretion is defined as a definite and firm conviction that the trial court committed a
clear error of judgment.” Landrum v. Anderson, 813 F.3d 330, 334–35 (6th Cir. 2016) (quoting
Burrell v. Henderson, 434 F.3d 826, 831 (6th Cir. 2006)); see also Hardyman v. Norfolk & W.
Ry. Co., 243 F.3d 255, 258 (6th Cir. 2001) (“[D]eference to the district court’s decisions ‘is the
hallmark of abuse of discretion review.’” (quoting Gen. Elec. Co. v. Joiner, 522 U.S. 136, 143
(1997))).     Even under this highly deferential standard, however, a district court abuses its
discretion “if it bases its ruling on an erroneous view of the law.” Newell Rubbermaid, Inc. v.
Raymond Corp., 676 F.3d 521, 527 (6th Cir. 2012) (quoting Brown v. Raymond Corp., 432 F.3d
640, 647 (6th Cir. 2005)).

                                                           III.

         The state’s only argument is that the district courts should have crafted petitioners’
habeas remedy to allow the respective state trial courts to conduct a limited Crosby hearing
rather than a full resentencing.2 The state claims that because the Michigan Supreme Court has
said that a Crosby hearing is the appropriate remedy for a defendant who was sentenced under
the now-unconstitutional Michigan sentencing guidelines, federal courts that grant state
petitioners’ habeas petitions abuse their discretion when they order a different form of relief for
the same constitutional violation.

         District courts have “broad discretion in conditioning a judgment granting habeas relief.”
Hilton v. Braunskill, 481 U.S. 770, 775 (1987). Under 28 U.S.C. § 2243, a court issuing a writ
of habeas corpus shall “dispose of the matter as law and justice require.” “The scope and
flexibility of the writ,” that allow courts to “cut through barriers of form and procedural mazes[,]
have always been emphasized and jealously guarded by courts and lawmakers.” Harris v.
Nelson, 394 U.S. 286, 291 (1969). “The very nature of the writ demands that it be administered
with the initiative and flexibility essential to insure that miscarriages of justice within its reach
are surfaced and corrected.” Id. The chosen remedy should “cure the constitutional injury

         2
           In its briefs, the state argued that the district courts abused their discretion by not explicitly remanding the
cases for a Crosby hearing. At oral argument, the state changed its argument slightly and argued that the district
courts’ true error was not using the same remand language as this court did in Robinson, which the state claims gave
the trial court enough discretion to conduct either a Crosby hearing or a resentencing. This nuance is immaterial,
however, because either way the district courts did not abuse their discretion by ordering resentencing in these cases.
 Nos. 20-1238/ 1347/               Morrell, et al. v. Wardens                             Page 8
 1448/ 1752

without unnecessarily infringing on competing interests of comity, federalism, and finality.”
Ewing 914 F.3d at 1032–33.

       The undisputed constitutional violation justifying habeas relief in these cases was the
application of Michigan’s former mandatory sentencing guidelines. Until 2015, Michigan’s
mandatory sentencing guidelines “compel[led] a trial judge” in certain circumstances “to impose
a mandatory minimum sentence beyond that authorized by the jury verdict.” Lockridge, 870
N.W.2d at 511. Where the court found that certain offense variables applied, it had to increase a
defendant’s guideline range according to those variables even if they were based on facts not
admitted by the defendant or found by the jury. Id. This inclusion of judicially found facts
violated defendants’ Sixth Amendment right to a jury trial because any fact that increases
defendants’ mandatory minimum sentences must be either admitted by the defendant or proven
by a jury beyond a reasonable doubt. Alleyne, 570 U.S. at 111–12. In Lockridge, the Michigan
Supreme Court recognized the unconstitutionality of Michigan’s sentencing guidelines and made
the guidelines advisory rather than mandatory. 870 N.W.2d at 520–21.

       After correcting the unconstitutional sentencing guidelines, the Lockridge court decided
that the proper remedy for defendants who had been sentenced under the unconstitutional
sentencing guidelines was to “remand[] to the trial court to determine whether that court would
have imposed a materially different sentence but for the constitutional error.” Id. at 523. Known
as a Crosby hearing after United States v. Crosby, it requires a trial court to conduct a new
sentencing hearing only if it finds that it would have imposed a materially different sentence had
the guidelines been advisory and not mandatory. Id.

       The United States Supreme Court has not clearly established whether a defendant
sentenced under an unconstitutional sentencing scheme is entitled to a full resentencing or only a
Crosby hearing. See Reign v. Gidley, 929 F.3d 777, 781 (6th Cir. 2019); see also Nguyen v.
Floyd, Nos. 20-2059/2073, 2021 U.S. App. LEXIS 8861, at *4 (6th Cir. Mar. 25, 2021) (“[T]he
Supreme Court has not spoken to this issue, and there is a circuit split concerning whether
violations of the Sixth Amendment require a full resentencing or a Crosby hearing.” (citing
Orrick v. Trierweiler, No. 1:19-cv-56, 2019 WL 697022, at *8 (W.D. Mich. Feb. 20, 2019)
 Nos. 20-1238/ 1347/               Morrell, et al. v. Wardens                             Page 9
 1448/ 1752

(collecting cases))).   The Supreme Court, however, has a history of ordering resentencing
hearings to correct Sixth Amendment violations. See Alleyne, 570 U.S. at 117–18; United States
v. Booker, 543 U.S. 220, 267 (2005).

       Additionally, this court has repeatedly permitted remedies other than a Crosby remand to
correct Sixth Amendment violations. In Robinson, we conditionally granted a petitioner’s writ of
habeas corpus because he was sentenced under the same unconstitutional Michigan guidelines at
issue in Lockridge. 901 F.3d at 718. We remanded Robinson’s case “to the district court with
instructions to remand to the state sentencing court for sentencing proceedings consistent with
this opinion and the Constitution.” Id.; see also Chase v. MaCauley, 971 F.3d 582, 596 (6th Cir.
2020). In United States v. Milan, we ruled that a Crosby hearing was unnecessary after finding
that a defendant’s federal conviction violated the Sixth Amendment because it was based in part
on judicially found facts. 398 F.3d 445, 449, 453–54 (6th Cir. 2005); see also United States v.
Oliver, 397 F.3d 369, 381 (6th Cir. 2005) (remanding a defendant’s case for resentencing after
“conclud[ing] that the district court’s sentencing determinations in this case plainly violate the
Sixth Amendment”); United States v. Bruce, 405 F.3d 1034 (6th Cir. 2005) (mem.) (vacating the
defendant’s sentence and remanding for resentencing in light of Booker). This line of precedent
demonstrates that resentencing will often be an appropriate remedy for a Sixth Amendment
sentencing violation.

       Nevertheless, the state argues that Reign v. Gidley controls this consolidated appeal and
requires district courts to permit Michigan courts to conduct a Crosby hearing rather than a full
resentencing.   In Reign, we ruled that the state sentencing court’s refusal to hold a post-
Lockridge resentencing hearing was not contrary to or an unreasonable application of federal law
as determined by the United States Supreme Court and, therefore, was entitled to deference
under the Anti-Terrorism and Effective Death Penalty Act (“AEDPA”). 929 F.3d at 780. The
court recognized that “[t]here is no Supreme Court decision that clearly requires a sentencing
court in this posture to hold a resentencing hearing,” and concluded that because fair-minded
jurists could disagree on the merits of a Crosby hearing versus a full resentencing, Reign’s claim
failed under the highly deferential AEDPA standard. Id. at 780–83. This court has since relied
on Reign to say that a Crosby remand is not contrary to or an unreasonable application of clearly
 Nos. 20-1238/ 1347/               Morrell, et al. v. Wardens                             Page 10
 1448/ 1752

established federal law. Farris v. Chapman, No. 20-1438, 2020 WL 6580482, at *4 (6th Cir.
Aug. 26, 2020); Redding v. Horton, No. 20-1150, 2020 WL 8614200, at *3 (6th Cir. Oct. 6,
2020).

         The state misreads the relationship between Robinson and Reign. According to the state,
“if Robinson had ordered a specific remedy, and that remedy differed from a Crosby remand, this
Court would have been precedentially bound to reverse and impose the same remedy in Reign
the following year.” CA 6 R. 18, Thompson Appellant Br., 20–21; see also CA 6 R. 29, Morrell
Appellant Br., 26; CA 6 R. 13, Kennedy Appellant Br., 20. The state argues that “Reign should
therefore govern, permitting the state courts to continue remedying Alleyne violations with a
Crosby remand and requiring the same remedy when such a violation is found by the federal
courts on habeas review.” CA 6 R. 18, Thompson Appellant Br., 21; see also CA 6 R. 29,
Morrell Appellant Br., 26; CA 6 R. 13, Kennedy Appellant Br., 20. The court in Reign,
however, applied AEDPA deference, so it could have only overturned the state court’s decision
if it was contrary to or an unreasonable application of federal law as determined by the Supreme
Court of the United States. Reign, 929 F.3d at 780. The fact that Reign concluded no clearly
established federal law prohibited a Crosby remand does not mean that a Crosby remand is the
required remedy in all cases. Reign stands only for the narrow proposition that ordering a
Crosby hearing to correct a Sixth Amendment violation is not contrary to or an unreasonable
application of federal law as determined by the Supreme Court of the United States.

         In sum, our precedent shows that federal courts have discretion when remedying Sixth
Amendment violations. The state in these cases asks us to transfer the habeas court’s discretion
to the state court and allow the state court to choose its preferred remedy. To support its
argument, the state cites the principles of comity and federalism. The state’s reliance on comity
and federalism is unavailing. We are not bound by the Michigan Supreme Court’s choice of
remedy in Lockridge. See Robinson, 901 F.3d at 716. While comity instructs that the state court
should have the first opportunity to correct its error, it does not mean that a federal habeas court
conditionally granting relief on a federal constitutional violation is bound by the state court’s
chosen remedy. O’Sullivan v. Boerckel, 526 U.S. 838, 844 (1999) (“Comity thus dictates that
when a prisoner alleges that his continued confinement for a state court conviction violates
 Nos. 20-1238/ 1347/                Morrell, et al. v. Wardens                              Page 11
 1448/ 1752

federal law, the state courts should have the first opportunity to review this claim and provide
any necessary relief.”). Affirming the district courts’ conditional grants of relief and chosen
habeas remedy in these cases does not offend comity when the state courts had the first
opportunity to correct the error but incorrectly held that the rule was not retroactive.

       The state also argues that a full resentencing offends federalism because a resentencing
hearing requires more state resources than a Crosby hearing. For example, the state contends
that resentencing requires the state to undergo a new presentence investigation, permit the
defendant to file new briefing, and transport the defendant to a court hearing. In contrast, a
Crosby hearing only requires the sentencing court to “obtain the views of counsel in some form”
and does not require the court “to hold a hearing on the matter,” or “have the defendant present
when it decides whether to resentence the defendant.” Lockridge, 870 N.W.2d at 524. The
primary goal of a habeas remedy is to cure the constitutional violation, Ewing, 914 F.3d at 1032–
33, which in this appeal was the application of mandatory sentencing guidelines based in part on
judicially found facts. There are valid reasons why a court may decide that a full resentencing
hearing, which allows a defendant to appear in court and make new arguments based on the
advisory guideline range, more effectively cures the constitutional violation than a more limited
Crosby hearing. See Reign, 929 F.3d at 781 (“[B]y depriving him of a full resentencing hearing,
the sentencing court deprived [the petitioner] of the chance to make an argument that the court
should depart from the guidelines under a sentencing scheme where such departures were more
likely.”). The fact that a full resentencing may require more state resources than a Crosby
hearing is insufficient to find that ordering a resentencing is an abuse of discretion.

       Accordingly, it was not an abuse of discretion for the district courts here to remand
petitioners’ cases for a full resentencing rather than a Crosby hearing. “As [the district courts]
took action only after [Michigan] had decided, by its inaction, not to provide the petitioner[s]
with appropriate relief, and as its ultimate choice of remedy lay squarely within [their]
constitutional authority, the district court[s] did not abuse [their] discretion.” Gentry, 456 F.3d at
697.
Nos. 20-1238/ 1347/             Morrell, et al. v. Wardens   Page 12
1448/ 1752

                                            IV.

     We affirm the district courts’ judgments.